Citation Nr: 1804925	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits due and payable to the Veteran's surviving spouse, to include as reimbursement for last expenses of surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her brother



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As the appellant requested DRO review and a hearing, the case was sent to the Regional Office (RO) in Detroit, Michigan.

In November 2011, the Veteran submitted a claim for nonservice-connected (NSC) pension benefits, as a Veteran with a dependent spouse.  A January 2012 decision denied entitlement to NSC pension based on their income.  In February 2012, the Veteran submitted additional medical evidence.  In February 2012 a claim was filed for additional pension benefits based on the need for aid and attendance for the Veteran and his spouse.  The Veteran passed away in March 2012.  In August 2012, the Veteran's widow filed a claim for death pension and accrued benefits/substitution.  A January 2013 rating decision granted entitlement to accrued benefits based on entitlement to NSC pension, and special monthly pension for the need for aid and attendance and assigned effective dates of October 31, 2011.  Entitlement to aid and attendance for the surviving spouse was established effective March 1, 2012.  The surviving spouse appealed the amount calculated for her accrued benefits and death pension.  She requested an audit through her representative.  The surviving spouse passed away in July 2013.  In August 2013, the appellant filed a claim for accrued amounts due to a deceased beneficiary, including reimbursement of $3,065.00 for last expenses (funeral costs) for the surviving spouse.  The appellant is the adult child of the Veteran and surviving spouse.  

For housekeeping purposes, the Board attorney notes that the majority of the relevant documents for this claim are contained in VVA/Legacy content of VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As listed in the introduction, the Veteran filed a claim for NSC pension in November 2011, and appealed the denial of pension with additional medical information and a request for aid and attendance in February 2012.  The Veteran passed away the following month.  His surviving spouse was substituted for his pending claim, and requested death pension benefits.  She was granted entitlement to his accrued benefits and granted aid and attendance for herself in a January 2013 rating decision.  The surviving spouse appealed the amount (accounting) of her January 2013 award.  This claim was pending at the time of the surviving spouse's death in July 2013.

In August 2013, the appellant filed a claim for Accrued Amounts Due to a Deceased Beneficiary.  This included information on reimbursement for the last expenses of the surviving spouse.  The appellant provided an invoice for $3,065.00, paid by the appellant, for the funeral expenses of the surviving spouse.  

A December 2013 decision by the Pension Management Center found that no accrued benefits were due to the surviving spouse, as she had been paid the correct amount.  This decision included that the "veteran was not entitled to the max rate based on the income and medical expenses reported."  Additionally, the decision included that the appellant did not qualify as having a relationship which warranted either accrued benefits or reimbursement of last expenses.  The Board notes that the appellant can be paid for reimbursement of last expenses if there are available accrued benefits due.

In reviewing the file, VA provided a letter to the estate of the surviving spouse in September 2013 that her benefits were terminated beginning July 2013, the first day of the month she died.  An October 2013 letter included that VA had stopped processing the surviving spouse's claim for accrued benefits that they received in May 2013.  In May 2013, the surviving spouse had requested an audit of her accrued benefit amount because she believed there was an error in the calculation.  She argued that following his initial claim for NSC pension, she and the Veteran had provided additional medical evidence to show that her medical expenses were more than their income.

During the 2017 Board hearing, the appellant's representative additionally argued that the surviving spouse had not been paid the correct amount of accrued benefits based on the medical expenses that the representative (who had previously represented the Veteran and his surviving spouse) had submitted.  

The original VETSNET calculation regarding the Veteran's NSC pension claim was provided in January 2012.  The Board has reviewed the VVA/Legacy Content records and the representative did provide an updated medical expenses itemization for the period from November 2011 to November 2012, which was received by the RO in February 2012 (prior to the Veteran's death).  The medical expenses totalled $43,976 and included MSIB, private health insurance, in-home health care service, and payments of $200 per month to the Veteran's (surviving spouse's) children for healthcare home help.  The next VETSNET decision was provided in January 2013.  Generally, VETSNET decisions are difficult to follow.  This decision did not include calculations prior to March 2012, and did not include the $43,976 in medical expenses reported in February 2012.  An additional January 2013 VETSNET decision included the full medical expenses of $32,763.00.  This was listed singularly in the SMIB column but is the entirety of the medical expenses considered.  A January 2013 notification letter explained the income and medical expenses used in the VETSNET calculations.  The medical expenses listed per month from April 2012 (after the Veteran's death) to February 2013 were $16,138.00.  The surviving spouse had stated that the home health care services were for her care, and she was listed as having severe dementia and COPD on the aid and attendance forms.  The only medical expense which VA specifically addressed as not applicable for the claims was $460 for Ensure, as it was not accompanied by a prescription.  

Given that the February 2012 medical expenses were not addressed in the surviving spouse's accrued benefits decision, the Board finds that the decision must be remanded to determine if the surviving spouse had any outstanding accrued benefits at the time of her death.

The appellant seeks accrued benefits on the basis that she is entitled to the accrued benefits as reimbursement for the last expenses of the Veteran's surviving spouse (her mother).  Here the evidence does not in any way suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000 (d)(2) (2016).  As a result, she may recover only so much of the accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with her mother's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2012); 38 C.F.R. § 3.1000 (a)(5).

It does not appear that the appellant was provided with any notice in accordance with VA's duties to notify and assist with respect to the criteria necessary to substantiate her claim of entitlement to benefits on the basis of reimbursement of expenses paid for the last sickness of the Veteran's surviving spouse.  Although the claim is being remanded to determine if there are any accrued benefits that were due to the surviving spouse at the time of her death, if there are benefits due, the appellant should have the opportunity to provide documentation for any last expenses.  This would include medical expenses as well as the funeral expenses for which the appellant has provided a receipt.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  In particular, appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the last sickness and burial of the Veteran's surviving spouse is to be provided to the appellant. 

2.  Review the surviving spouse's accrued benefits claim and request an audit, to include the February 2012 itemized medical expenses totaling $43,976.  The surviving spouse provided a statement that the home health care services were for her care.  Determine if the surviving spouse had any accrued benefits pending at the time of her death in July 2013.  Please include notations/labels for the amounts considered in the VETSNET calculations/audit.

3.  After the appellant has submitted all requested evidence, to include documentation of her mother's last sickness by way of a death certificate and/or terminal medical records and documentation of the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) she paid for her mother's last sickness and burial not already of record, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

4.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




